Stephens, J.
1. Where a contractor is under a contract with the owner of premises to construct a building thereon according to certain plans and specifications, and the owner is to pay for the time and material, and the contractor’s compensation is to be a certain percentage of the entire cost of the building, and where the contractor is the agent of the owner to purchase all material necessary to complete the building in accordance with the plans and specifications, it is within the apparent scope of the contractor’s authority as agent to purchase any material, although not named in the specifications, which may be suitable to, and which may reasonably be expected to be placed in, a building of the character contracted for.
2. Although the plans and specifications may not have called for paint to be placed upon the building, yet paint being a material suitable to, and which may reasonably be expected to be placed in, a building of the character contracted for, it was within the apparent scope of the contractor’s authority to purchase paint for that purpose, and in a suit by the seller of the paint to the contractor, acting as agent for the owner, the evidence authorized the verdict found for the plaintiff.
3. Under the above ruling, the power of the contractor, as agent to purchase the necessary materia], to bind the owner for the purchase money therefor is established without dispute. It follows, therefore, that the admission in evidence of a custom which permits contractors under such contracts to bind the owners by such purchases was harmless, even if error.

Judgment affi/rm.ed.


Jenkins, P. J., and Bell, J., concur.